                        Case 1:21-cv-00962-UNA Document 1-4 Filed 06/30/21 Page 1 of 7 PageID #: 89
EXHIBIT 4


       US9578040                                                     Tencent (“The Defendant”)
1. A packet receiving    The defendant practices a packet receiving method (e.g., Sender Policy Framework (SPF) protocol).
method, comprising:




                         https://builtwith.com/tencent.com
                            Case 1:21-cv-00962-UNA Document 1-4 Filed 06/30/21 Page 2 of 7 PageID #: 90
EXHIBIT 4




                             https://tools.ietf.org/html/rfc7208

receiving a service          The defendant practices receiving a service request packet sent by a terminal device (e.g., MTAs), wherein the
request packet sent by a     service request packet carries a terminal domain name indicating the terminal device (e.g., domain names in the
terminal device, wherein     “MAIL FROM” or “HELO” identities) and a server domain name indicating a service server required by the service
the service request          request packet sent by the terminal device (e.g., domain verification DNS hosting).
packet carries a terminal
domain name indicating
the terminal device and a
server domain name
indicating a service
server required by the
service request packet
sent by the terminal
device;




                             https://tools.ietf.org/html/rfc7208
            Case 1:21-cv-00962-UNA Document 1-4 Filed 06/30/21 Page 3 of 7 PageID #: 91
EXHIBIT 4




             https://tools.ietf.org/html/rfc7208




             https://tools.ietf.org/html/rfc7208




             https://tools.ietf.org/html/rfc7208
                          Case 1:21-cv-00962-UNA Document 1-4 Filed 06/30/21 Page 4 of 7 PageID #: 92
EXHIBIT 4


resolving the received     The defendant practices resolving the received server domain name to obtain a service server Internet protocol (IP)
server domain name to      address (e.g., domain name is resolved to IP address).
obtain a service server
Internet protocol (IP)
address; and




                           https://tools.ietf.org/html/rfc7208




                           https://tools.ietf.org/html/rfc7208

discarding the service     The defendant practices discarding the service request packet if the resolved service server IP address does not
request packet if the      belong to a preset service server IP address corresponding to the received terminal domain name in a preset list (e.g.,
                              Case 1:21-cv-00962-UNA Document 1-4 Filed 06/30/21 Page 5 of 7 PageID #: 93
EXHIBIT 4


resolved service server        publishing authorization), wherein in the preset list the terminal domain name of each terminal device is
IP address does not            correspondingly provided with a plurality of accessible service server IP addresses under an access authority of the
belong to a preset service     terminal device.
server IP address
corresponding to the           As shown below, the defendant discards the unauthorized IP addresses.
received terminal
domain name in a preset
list, wherein in the preset
list the terminal domain
name of each terminal
device is                      https://tools.ietf.org/html/rfc7208
correspondingly
provided with a plurality
of accessible service
server IP addresses
under an access authority
of the terminal device.
            Case 1:21-cv-00962-UNA Document 1-4 Filed 06/30/21 Page 6 of 7 PageID #: 94
EXHIBIT 4




             https://tools.ietf.org/html/rfc7208
            Case 1:21-cv-00962-UNA Document 1-4 Filed 06/30/21 Page 7 of 7 PageID #: 95
EXHIBIT 4
